Citation Nr: 1724828	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by pelvic obliquity and anterior pelvic tilt, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 17, 1973 to August 28, 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were before the Board in December 2014 and June 2016, when they were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The record indicates that there are outstanding VA treatment records.  VA treatment records from April 12, 2016 and June 17, 2016 noted that the Veteran had follow     up appointments scheduled in September 2016 and March 2017.  Treatment records 
subsequent to June 17, 2016 have not been associated with the claims file. Accordingly, on remand updated VA treatment records must be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In accordance with the June 2016 remand, an addendum opinion was obtained in July 2016.  In addressing whether the Veteran's scoliosis and pelvic abnormalities were caused by a service-connected disability, the clinician recited various facts, but did not explain the significance of those facts or why they supported the clinician's finding that the Veteran's service-connected disabilities did not cause   his pelvic tilt, pelvic obliquity, or scoliosis.  With regard to aggravation, the clinician opined that the Veteran's scoliosis and pelvic abnormalities were temporary and had resolved; therefore, they were not permanently worsened      beyond the normal progression by the Veteran's service-connected disabilities.       In rendering his negative opinion, the clinician relied on various treatment records and a November 2014 VA examination report that indicated the absence of contractures, misalignment, abnormal gait, or abnormal station.  The examiner       did not acknowledge or address the most recent VA thoracolumbar spine examination report from March 2015, which indicated that the Veteran walked   with abnormal gait and had a "very small curve in the lumbar spine with concavity to the left."  In light of the above, another addendum opinion is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since June 17, 2016 and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses     of any medical care providers who have treated him for his disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Send the claims file to a VA physician to obtain opinions addressing whether the Veteran's pelvic obliquity / scoliosis of the lumbar spine is related to       any of the Veteran's service-connected disabilities. If        a new examination is deemed necessary to respond to     the question posed, one should be scheduled.  Following review of the claims file, the physician should state:


a.  Whether it is at least as likely as not that the Veteran's variously diagnosed anterior pelvic tilt, pelvic obliquity, and scoliosis of the lumbar spine with a small concavity to the left was caused by his service-connected: 1) foot disability (i.e. left foot postoperative removal of the proximal portion of the base of the 5th metatarsal and right foot calluses associated with postoperative removal of the proximal portion of the base of the right 5th metatarsal); 2) lumbar spine disability; 3) bilateral lower extremity radiculopathy; and / or 4) right knee disability, to include by any abnormal gait associated with any of the Veteran's service-connected disabilities.  Please explain why or why not.

b.  If the Veteran's variously diagnosed anterior pelvic tilt, pelvic obliquity, and scoliosis of the lumbar spine with a small concavity to the left was not caused by any of his service-connected disabilities, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected: 1) foot disability (i.e. left foot postoperative removal of the proximal portion of the base of the 5th metatarsal and right foot calluses associated with postoperative removal of the proximal portion of    the base of the right 5th metatarsal); 2) lumbar spine disability; 3) bilateral lower extremity radiculopathy;      and / or 4) right knee disability, to include by any    altered gait associated with any of the Veteran's service-connected disabilities?  Please explain why or why not.

In rendering the above requested opinions, the examiner should address the September 2010 podiatry note indicating that it is more likely than not that the Veteran's back and foot conditions have a profound effect on each other and greatly aggravate each other and the March 2015 VA thoracolumbar spine examination indicating that the   Veteran had an abnormal gait and a "very small curve in the lumbar spine with concavity to the left."

c.  If the Veteran's pelvic obliquity / scoliosis of the lumbar spine have been permanently worsened by any of his service-connected disabilities, the clinician should quantify the degree of aggravation beyond the baseline level of disability that is attributed to the service-connected disability or disabilities.

If any opinion cannot be rendered without resorting to speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

